Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 23, 2018

                                      No. 04-17-00558-CV

                            KONARK LIMITED PARTNERSHIP
                                Appellant / Cross- Appellee

                                                v.

                           BTX SCHOOLS, INC. and Basis Schools
                                Appellees / Cross- Appellants


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-01954
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER


       On January 2, 2018, we set Appellees/Cross-Appellants’ combined brief due on March
22, 2018. Before the due date, Appellees/Cross-Appellants filed an unopposed motion for an
extension of time to file their combined brief until April 23, 2018. They also proposed a
modified briefing schedule.
       The unopposed motion is GRANTED.              We ORDER the parties to file their briefs
according to the following schedule:

        Due Date         Appeal                        Cross-Appeal
        23 Apr 2018      Appellees’ response brief     Cross-Appellants’ opening brief
        23 May 2018      Appellant’s reply brief       Cross-Appellee’s response brief
        13 Jun 2018                                    Cross-Appellants’ reply brief

       The briefs shall comply with the length and content requirements established by the
applicable Rules. E.g., TEX. R. APP. P. 9.4(i), 38.1, 38.2, 38.3. Any additional requests for an
extension of time to file the briefs are discouraged. See, e.g., TEX. R. APP. P. 10.5(b), 38.6(d).
        If Cross-Appellants choose to file a reply brief, we ORDER Cross-Appellants to notify
this court in writing not later than May 30, 2018, of their intent to do so. See id. R. 38.3, 38.6(d).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court